Case 2:18-cr-20820-GCS-RSW ECF No. 67 filed 06/11/20   PageID.533   Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                        Case No. 18-20820

      v.                                      Hon. George Caram Steeh

BOBBY LEE CALHOUN, JR.,

         Defendant.
____________________________/

                 ORDER DENYING DEFENDANT’S
            MOTION FOR RECONSIDERATION [ECF No. 65]

      Defendant, Bobby Lee Calhoun, Jr., filed a motion for release on

bond pending trial due to the COVID-19 pandemic [ECF No. 61]. The

Court denied the motion on April 24, 2020 [ECF No. 64]. This matter is

now before the Court on Defendant’s timely filed motion for

reconsideration.

                                     I

      In his motion for reconsideration, Defendant contends that he sought

release pursuant to 18 U.S.C.A. § 3142(i)(4), which provides that a court

may temporarily release a detained defendant to the custody of an

“appropriate person” where it “determines such release to be necessary for

preparation of the person's defense or for another compelling reason."
Case 2:18-cr-20820-GCS-RSW ECF No. 67 filed 06/11/20    PageID.534   Page 2 of 4




Defendant argues that the Court did not analyze his motion under that

section, but rather referred to the factors required under 18 U.S.C. §§

3142(a)(1) and 3142(g).

                                      II

      Local Rule 7.1(h)(3) of the Local Rules of the United States District

Court for the Eastern District of Michigan provides:

      Generally, and without restricting the court’s discretion, the
      court will not grant motions for rehearing or reconsideration that
      merely present the same issues ruled upon by the court, either
      expressly or by reasonable implication. The movant must not
      only demonstrate a palpable defect by which the court and the
      parties and other persons entitled to be heard on the motion
      have been misled but also show that correcting the defect will
      result in a different disposition of the case.


The palpable error identified by Defendant is that the Court improperly

focused on whether he presented evidence to overcome the presumption

of his dangerousness and risk of flight, when these are not relevant factors

to an analysis under § 3142(i)(4).

                                      III

      The “compelling reasons” Defendant identifies to support his release

pursuant to § 3142(i)(4) are that he faces a substantial risk of serious

illness or death while under pretrial detention from the COVID-19

pandemic, and that measures taken at his institution prevent him from

                                     -2-
Case 2:18-cr-20820-GCS-RSW ECF No. 67 filed 06/11/20        PageID.535   Page 3 of 4




effectively communicating with his counsel in preparation for his trial.

Defendant’s arguments were considered by the Court in Sections III and IV

of its Order [ECF No. 64, PageID 506-509]. After undertaking its analysis,

the Court concluded that neither the COVID-19 pandemic in and of itself,

Defendant’s medical condition, nor his complaint of lack of access to

counsel provide a basis for relief. In other words, they were not

“compelling reasons” to release Defendant from detention.

      The second factor under § 3142(i)(4) is that release can be made to

an “appropriate person.” While being a danger to the community and/or a

flight risk are not explicit factors listed in § 3142(i)(4), they are certainly

relevant factors when considering whether there is an “appropriate person”

to whom the defendant can be released. Defendant’s history shows that he

repeatedly engaged in new criminal behavior while on supervision for other

criminal behavior. He engaged his family members in his drug trafficking

operation. Defendant’s wife was convicted in 2005 for the same drug and

firearms-related offenses as Defendant. His wife is a co-defendant in this

indictment as well. The Court’s decision there are no conditions of release

that can adequately protect the community and reasonably assure

Defendant’s appearance supports the conclusion that there is no

“appropriate person” to whom Defendant can be released.

                                        -3-
Case 2:18-cr-20820-GCS-RSW ECF No. 67 filed 06/11/20               PageID.536   Page 4 of 4




                                            IV

       Now, therefore, for the reasons set forth above,

      IT IS HEREBY ORDERED that Defendant’s motion for

reconsideration is DENIED.

Dated: June 11, 2020
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                      June 11, 2020, by electronic and/or ordinary mail.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                           -4-
